PER CURIAM.
Action for the foreclosure of a mortgage. 'Judgment was rendered in favor of the plaintiff, and the defendant has appealed from the judgment, without any exceptions. It was provided in the mortgage that “in the event of foreclosure of this mortgage, a reasonable attorney’s fee shall be taxed by the court, and included in the bill of costs. ’ ’ Findings of fact were waived, and the court, in its judgment, fixed the sum of $100 as the amount of attorneys’ fees to be allowed the plaintiff, and directed that the property be sold, and that the proceeds be applied to the payment “of the expense of sale and costs of this action, the plaintiff’s attorney’s fee, of $100, and the amount found due on said promissory note,” and taxed the costs of the plaintiff at the sum of $22.90. The only point presented in support of the appeal is that the stipulation in the mortgage did not give the court any authority to allow an attorney’s fee, except as a part of the bill of costs, and that its action in making a special allowance in the decree was error. There is no merit in this proposition, and, as the appeal is evidently frivolous, the judgment is affirmed, and the sum of $100 is allowed to the respondent, for damages, as a part of his costs on appeal.